Order                                                                                                  Supreme Court
                                                                                                     Lansing, Michigan

  September 28, 2005                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128379                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices


  v        	                                                         SC: 128379      

                                                                     COA: 260094       

                                                                     Bay CC: 03-010274-FC

  ARTHUR RAYMOND HILL,

           Defendant-Appellant. 

  _________________________________________/

               On order of the Court, the application for leave to appeal the March 4, 2005
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

              KELLY, J., would hold this case in abeyance for People v Drohan, lv gtd
  472 Mich 881 (2005).




                       I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 28, 2005
                 _________________________________________
       l0919                                                                 Clerk